           Case 1:20-cv-06226-JPC Document 22 Filed 03/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DEBORAH LAUFER,                                                        :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     20-CV-6226 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
EXCELSIOR SYNDICATE,                                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On January 25, 2021, Louis Brett Goldman filed a motion to withdraw as attorney for

Defendant Excelsior Syndicate due to “irreconcilable differences” between his law firm and

Defendant. (Dkt. 17.) The Court discussed this request at the conference that had been previously

scheduled for January 26, 2021, during which time the Court ordered defense counsel to file a status

letter by February 9, 2021 addressing Defendant’s plan for representation in this matter and whether

counsel wished to maintain his motion to withdraw. On February 9, 2021, counsel filed a letter

requesting an additional week to advise the Court of the identity of incoming counsel and to

effectuate substitution papers (Dkt. 20), which the Court granted (Dkt. 21). Neither Mr. Goldman

nor any new counsel has filed such a letter or any substitution papers in this case. Accordingly, it

is hereby ORDERED that Mr. Goldman must file a letter by March 10, 2021 apprising the Court

on the status of Defendant’s representation in this case.

        SO ORDERED.

Dated: March 8, 2021                                       __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                 United States District Judge
